James R. Cooper, Judge, dissenting. I respectfully dissent from the majority’s finding that the trial judge did not abuse his discretion in refusing to recuse from the proceedings. The trial judge’s statements that he found the evidence sufficient to sustain the conviction and the defendant guilty as charged conflict with the presumption of innocence to which the appellant was enti-tied. In making those comments, I believe that the trial judge gave the appearance of having a mind-set which could not be reconciled with the proposition that the trial court was committed to hear all relevant, credible evidence, weighing it and arriving at a judicious result. See Ross v. State, 267 Ark. 1027, 593 S.W.2d 475 (1980).1  Where the trial judge sits as a finder of fact, the appearance of fairness in trial proceedings becomes even more important. Id.; Burrows v. Forrest City, 260 Ark. 712, 543 S.W.2d 488 (1976). The proper administration of the law requires not only that judges refrain from actual bias, but álso that they avoid all appearances of unfairness. Bolden v. State, 262 Ark. 718, 561 S.W.2d 281 (1978). In Farley v. Jester, 257 Ark. 686, 520 S.W.2d 200 (1975), our Supreme Court stated: [ Cjourt proceedings must not only be fair and impartial— they must appear to be fair and impartial. This factor is mentioned in a Comment found in 71 Michigan Law Review 538, entitled, “Disqualification of Interest of Lower Federal Court Judges: 28 U.S.C. § 455”, as follows: Another factor to be considered in a judge’s decision to disqualify is the contention that the appearance of impartiality is as important, if not more so, than actual impartiality. In 1952, Justice Frankfurter explained his disqualification in a case by stating that ‘justice should reasonably appear to be disinterested as well as be so in fact.’ The Supreme Court gave support to this view in the due process context when in Murchison Justice Black wrote for the Court: (T)o perform its high function in the best way ‘justice must satisfy the appearance of justice.’ More recently the Court set aside an arbitration award and stated that ‘(a)ny tribunal permitted by law to try cases and controversies not only must be unbiased but also must avoid even the appearance of bias.’ 257 Ark. at 692, 520 S.W.2d at 203-204. The Supreme Court stated in Patterson v. R.T., 301 Ark. 400, 784 S.W.2d 777 (1990): Of course, a judge trying a case without a jury may develop “bias” as the trial progresses, and that “bias” ultimately may result in the court’s judgment. It is, however, the communication of that bias at inappropriate times and in inappropriate ways that will cause us to reverse. That is what has happened in this case. While we suggest no knowing violation or intentional misconduct on the part of the chancellor, we reverse this decision because it was so tainted by the appearance of prejudgment. 301 Ark. at 407, 784 S.W.2d at 781. Here, the trial judge’s comments gave the appearance that the appellant’s guilt had been predetermined. Moreover, the appearance of fairness in the case at bar was even more important because the trial judge was sitting as a finder of fact. See Ross v. State, supra. I believe that to “satisfy the appearance of justice,” the trial judge should have resolved the issue in favor of the appearance of fairness and disqualified himself. Robbins and Mayfield, JJ., join in this dissent.   i wish to make it clear that I do not intend, by anything said in this dissent, to impugn the integrity or fairness of the trial judge. I really do not question whether the appellant got a fair trial — only that he did not have a trial which appeared fair.